Citation Nr: 0738620	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-14 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from June 1963 until April 
1967.  His service included tours in the Republic of Vietnam 
from May 11, 1964, to May 10, 1965, and from April 3, 1966, 
to April 2, 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

This matter was previously before the Board in December 2003.  
At that time, a remand was ordered to accomplish further 
development.  The case was returned to the Board for 
appellate consideration.

In an October 2004 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  This 
decision was appealed to the U. S. Court of Appeals for 
Veterans Claims (Court).  In an April 2007 Memorandum 
Decision, with judgment entered in May 2007, the Court 
vacated the October 2004 Board decision and remanded the 
matter back to the Board for development consistent with the 
Memorandum Decision.  


FINDINGS OF FACT

1.  The veteran's reported stressors are consistent with the 
circumstances of his Vietnam service, including his military 
occupational specialties of general crypto equipment 
repairman, and wheel vehicle mechanic.

2.  There is competent medical nexus evidence of record 
indicating the veteran's PTSD is causally or etiologically 
related to his reported military stressors.




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of  February 2001 and January 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claim for service connection for PTSD, and 
of his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claim of 
entitlement to service connection for PTSD to VA.

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation and an effective 
date would be assigned prior to the readjudication of his 
claim, but finds that this omission is not prejudicial 
because no disability rating or effective date will be 
assigned in the decision below.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA 
post-service treatment and examinations.  Additionally, the 
claims file contains the veteran's own statements in support 
of his claim, including a transcript of his testimony before 
the undersigned Veterans Law Judge (VLJ) and a transcript of 
his testimony before a Decision Review Officer (DRO) of the 
RO.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Further regarding the duty to assist, the claims file 
indicates that the RO has undertaken efforts to corroborate 
the veteran's in-service stressors.  Specifically, in 
February 2004, the RO sent a listing of the veteran's 
stressors to the United States Armed Services Center for the 
Research of Units Records (USASCRUR).  A March 2004 letter 
from the USASCRUR shows that no stressors were verifiable on 
the basis of the information provided.  A March 2004 
supplemental statement of the case explained to the veteran 
that his stressors could not be substantiated with the 
information that he had provided.  The veteran did not then 
respond with additional information.  Instead, in a March 
2004 letter from his accredited representative, the veteran 
indicated that he had no further evidence to provide.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his or her service, his or her 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his or her testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he or she did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that he or she did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Procedural Background

The veteran initially claimed entitlement to service 
connection for PTSD in October 1989.  That clam was denied by 
the RO in an April 1990 rating decision.  The veteran did not 
file an appeal and it became final.  38 U.S.C.A. § 7105.

In September 2000, the veteran requested that his PTSD claim 
be reopened.  The RO, in a May 2001 rating action, failed to 
find that new and material evidence had been submitted.  
Hence, the request was denied.  The veteran initiated an 
appeal by submitting a notice of disagreement in March 2002.  
He perfected his appeal in September 2002.

The matter came before the Board in December 2003.  At that 
time, the Board found that new and material evidence 
sufficient to reopen the claim had been received.  The Board 
deferred deciding the claim on the merits however and instead 
remanded the appeal for further development.  

Factual Background

During service, the veteran was assigned to the 554th and 
136th Maintenance Companies.  Service personnel records 
reveal the veteran's military occupational specialties while 
in Vietnam were general crypto equipment repairman and wheel 
vehicle mechanic.  His awards and decorations included the 
Armed Services Expeditionary Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal and the National Defense 
Service Medal.  

The veteran's May 1963 enlistment examination showed no 
psychiatric abnormalities.  The veteran denied nightmares, 
depression/excessive worry and nervous trouble of any sort in 
a report of medical history completed at that time.  
Additional examination in April 1964 was also normal.  

The service medical records next show that in February 1965, 
the veteran was treated for chronic anxiety.  While there was 
no evidence of psychosis, the veteran was noted to have a 
moderate personality conflict with authority structure.  

Upon separation in April 1967, physical examination yielded 
normal findings.  No psychiatric complaints were raised in 
the accompanying report of medical history.  

Shortly following discharge from service, in May 1967, the 
veteran was involved in a car accident.  He sustained severe 
brain damage as a result and was in comatose condition until 
August 1967.    The diagnosis of chronic brain syndrome due 
to trauma was continued.  During his rehabilitation he was 
depressed and aggressive, and in an August 1968 VA clinical 
record it was indicated that the veteran's family members 
found him to be angrier, displaying frequent temper tantrums, 
following the accident.  He was screened by psychologists who 
diagnosed chronic brain syndrome due to trauma.  The veteran 
was released from care in March 1970.

From October 1970 to April 1971, the veteran was readmitted 
for VA treatment with a primary diagnosis of non-psychotic 
organic brain syndrome.  

In October 1976, the veteran was awarded disability benefits 
from the Social Security Administration.  

Private psychological evaluations performed in 1984, in 
conjunction with the veteran's Social Security claim, yielded 
a diagnosis of organic personality disorder secondary to an 
automobile accident.  He was also diagnosed with organic 
brain syndrome.  

A private psychological evaluation in July 1987 revealed a 
diagnosis of mixed organic brain syndrome, cause unspecified.  

In a VA Medical Certificate dated in September 1989, the 
veteran reported episodes of "losing control."  After such 
outbursts, he could not remember what had happened.  The 
diagnosis was rule out PTSD and rule out organic brain 
syndrome.

In an October 1989 VA outpatient treatment report, the 
veteran indicated that he experienced flashbacks, spells of 
bad temper and a variable memory.  Another report, also dated 
in October 1989, contained a provisional diagnosis of PTSD.  
Long-term memory problems were a chief complaint.  

The veteran was examined by VA in December 1989.  The veteran 
stated that, since his May 1967 auto accident, he lost his 
temper easily and could not get along with people.  Friends 
and colleagues noted changes in his personality and brought 
this to his attention.  The veteran complained of vague and 
unspecified dreams of Vietnam.  Following the interview he 
was diagnosed with organic personality syndrome.  In a 
subsequent January 1990 VA psychiatric examination, the 
veteran did not specify his alleged PTSD symptomatology.  He 
did mention that he was an auto repairman in service.  The 
veteran was unable to provide details regarding his service.  
On the basis of the information at his disposal, the examiner 
did not believe the veteran was suffering from PTSD.  

The veteran was again examined by VA in September 1999.  The 
veteran's reported symptoms included poor memory and anger 
outbursts, along with decreased concentration and infrequent 
suicidal thoughts.  Following the examination, the veteran 
was diagnosed with history of alcohol dependence, sober since 
1968.  An impression of personality change due to general 
medical condition (head trauma) was also given.

An August 2000 VA outpatient treatment report contained a 
diagnosis of PTSD.  At that time, he was anxious, tense, 
nervous and upset.  The veteran reported feelings of 
frustration and anger.  He had trouble sleeping and paced the 
floors.  He also experienced feelings of helplessness and 
hopelessness.  The veteran relayed Vietnam experiences, none 
of which were noted in the report.

In September 2000, the veteran reported symptoms including 
hypervigilance, exaggerated startle response, poor sleep and 
psychological distress when faced with events which remind 
him of his Vietnam experience.  The veteran was noted to 
manifest features of PTSD.

In an October 2000 VA outpatient treatment report, the 
veteran described his Vietnam experiences.  He stated that he 
had 2 tours in Vietnam.  On his second tour, he worked on 
Armored Personnel Carriers.  He remembered the stench and 
recalled having to clean body parts off the walls of the 
vehicle.  The veteran attested to some olfactory 
hallucinations.  In another October 2000 record, the veteran 
was found to have several reactions to his trauma, including 
reexperience, avoidance and increased arousal.  The diagnosis 
was PTSD, chronic, 309.81.

A November 2000 record also revealed the veteran's 
experiences in having to clean human remains from war-damaged 
vehicles.  His memories of such experience were the source of 
nightmares and intrusive thoughts.  PTSD, 309.81, was again 
diagnosed.  Another impression was dementia due to head 
trauma.

VA outpatient treatment reports dated throughout 2001 
contained diagnoses of PTSD, chronic with delayed onset, 
309.81.  In a May 2001 VA treatment record, the veteran spoke 
of a Vietnamese woman who befriended him and was killed by 
the VC.  He had nightmares and intrusive recollections of 
that event.  Nightmares were reported in a June 2001 VA 
clinical record.  He also reported irritability, 
hypervigilance and startle response.  He again described 
cleaning human remains out of Armored Personnel Carriers.

In an August 2001 VA outpatient treatment report, the veteran 
stated that he had top secret clearance while in the military 
and that he read the incoming messages on the teletype.  In 
this manner, he learned how many men had been killed and 
wounded.  He stated that in Saigon, his primary military 
occupational specialty (MOS) crypto repair and his secondary 
MOS was in the motor pool.   

A January 2002 VA outpatient treatment report indicated an 
assessment of PTSD.  Additional outpatient treatment reports 
throughout 2002 reflect continuing care for PTSD 
symptomatology.  

In March 2002, the veteran submitted a stressor statement.  
He noted that he served on two tours of duty in Vietnam.  His 
first tour was served in Saigon.  During that time, he 
recalled an instance in which sniper fire whistled past his 
ear while he was performing guard duty.  He stated that his 
unit was consistently fired upon.  On another occasion he 
came under heavy fire while working in a warehouse.  There 
were mortar rounds all over.  The veteran further described 
an incident in which a native woman was gunned down while 
walking toward him.  He was unsure whether he or the VC had 
killed her.  He felt guilty that he may have been responsible 
for her death.  

The veteran also wrote that, during his second tour in 
Vietnam, he was with the 155th Light Maintenance Platoon of 
the 554th Ordnance Battalion based at Cam Ranh Bay.  His 
duties included repair and salvage work on vehicles that had 
come under fire or that had hit land mines.  It was in the 
course of such work that he had to clean out the human 
remains.  On more than one vehicle there were hunks of skulls 
against the turret, as well as flesh and other body parts.  
The sight and smell was sickening.  The veteran stated that 
the smell still revisited him on occasion.  

Histories of an armored unit in Vietnam were submitted in 
July 2002 to illustrate how gruesome the cleaning of Armored 
Personnel Carriers could be.  

Also in July 2002, the veteran provided testimony at a 
personal hearing before a Decision Review Officer at the RO.  
The veteran again described his stressors to include decoding 
disturbing crypto messages, coming under fire during guard 
duty, facing mortar attacks and cleaning human remains as 
part of vehicle maintenance.  The veteran also described a 
woman being shot, as well as a time when he was shot at by 
the VC.  

The veteran then spoke of his symptomatology, to include 
sleep disturbance, flashbacks and nightmares.  The nightmares 
included a recurring dream about a girl being shot.  The 
veteran's wife also commented as to his startle response and 
anger outbursts, as well as his tendencies toward social 
reticence.  

VA outpatient treatment records dated in 2003 show continued 
care for PTSD symptomatology.  A February 2003 report noted 
high levels of avoidance behavior.  

The veteran offered testimony in a video conference hearing 
before the undersigned in June 2003.   The veteran stated 
that he was in communications during his first tour of 
Vietnam.  He worked as a repairman.  The veteran again 
described being shot at during this tour.  The veteran then 
described his experiences in vehicle maintenance during his 
second tour in Vietnam, in which he had to clean human 
remains from battered vehicles.  He explained that such work 
was done with a hose, and sometimes with his hands.  The 
veteran identified such work as a major stressor.  The 
veteran was also on motor pools which would sometimes come 
under mortar fire.  Another stressor that troubled him was an 
incident in which he shot at a Vietnamese women.  The veteran 
stated that he still had occasional nightmares relating to 
these events. 

Analysis

The veteran does not allege, and a review of the veteran's 
official military documentation contained in his claims file 
does not otherwise indicate, that he engaged in combat 
against enemy forces as contemplated by VA regulations.  His 
DD Form 214's do not reflect that he received any decorations 
or medals indicative of involvement in combat and there is no 
other sufficient indication of combat service.  As such, the 
Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumptions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) do not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

In this regard, the Board notes that the RO made an attempt 
to verify the veteran's alleged stressors.  Nonetheless, 
despite a search of the United States Armed Services Center 
for Research of Unit Records (USASCRUR) (now known as the 
United States Army and Joint Services Records Research Center 
(JSRRC)), the veteran's available service medical and 
personnel records do not support any of the veteran's 
assertions regarding the events during his military service.   
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  

The veteran has alleged that he has PTSD due to having to 
clean human remains out of armored personnel carriers, being 
ambushed while riding on a convoy, exposure to sniper fire, 
witnessing a Vietnamese woman being killed, exposure to 
mortar rounds, and having to decode disturbing crypto 
messages.  The veteran has testified under oath as to the 
occurrence of these stressor events, and submitted statements 
from another armored unit regarding cleaning human remains 
from armored personnel carriers.  The Board finds that the 
veteran's reported stressors of having to clean human remains 
from war-damaged vehicles, and having to decode disturbing 
crypto messages are consistent with the circumstances of his 
service in Vietnam as a wheel vehicle mechanic and general 
crypto equipment repairman.  See 38 U.S.C.A. § 1154(a).  
Hence, with resolution of doubt in the veteran's favor, the 
Board finds that these reported stressors are deemed 
verified.  

In sum, whether the evidence establishes the occurrence of 
stressors is a question of fact for VA adjudicators, and 
whether any stressors that occurred were of sufficient 
gravity to cause or to support a diagnosis of PTSD is a 
question for medical professionals.  Cohen, supra.  The Board 
acknowledges that several of the veteran's treating 
clinicians found that the veteran had PTSD related to his 
military service, including based on the reported stressors 
the Board has deemed verified herein, to include in October 
2000 and November 2000.  In short, there is persuasive 
medical nexus evidence of record indicating the veteran 
developed PTSD during or as a result of his service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

In view of the foregoing, and with resolution of doubt in the 
veteran's favor, the Board finds that evidence record 
supports service connection for PTSD.  




ORDER

Service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


